      Case 1:18-cv-04252-LLS Document 148 Filed 02/12/21 Page ~t)~\:
                                                              1 of 2~soc
IGII\J L
                                                         DOCL \l[~T
                                                                     ELECTRONICALLY R1,LED ,
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:                    ·•   ,
                                                       X              n AT r   r. n ~n-   i-'/ 11.,}1~'\ ' .
INNOVATUS CAPITAL PARTNERS , LLC ,

                          Plaintiff ,                         18 Civ . 4252       (LLS)

           - against -

JONATHAN NEUMAN , ANTONY MITCHELL ,
RITZ ADVISORS , LLC , GREG WILLIAMS ,
DARYL CLARK and AMANDA ZACHMAN ,

                          Defendants .
                          -   -   -    -   -   -   -   X
MV REALTY , PBC , LLC ,
                                                               18 Civ . 7142      (LLS)
                          Plaintiff ,

           - against -

INNOVATUS CAPITAL PARTNERS , LLC ,                                 ORDER

                    Defendant .
- - - - - - - - - - - - - - - - - X


      With respect to Counsels '                   recent letters to the Court on

sealing (Jan. 19 , 2021 and Jan . 21 , 2021) .                  The two exhibits may

be sealed in toto .       The Jan. 19 , 2021 letter must be unredacted

and unsealed .

      In case no . 18 cv 4252 , the Clerk of the Court is directed

to modify the viewing level for sealed doc . 134 and 134-1 (The

two letters) to public .              Sealed Doc. 134 - 2 (Ex . A) and 134 - 3

(Ex. B) is to remain under seal under Selected Parties viewing

level .

      In case no . 18 cv 7142 , the Clerk of the Court is directed

to modify the viewing level for sealed doc . 95 and 95 - 1 (The two
      Case 1:18-cv-04252-LLS Document 148 Filed 02/12/21 Page 2 of 2


letters) to public .    Sealed Doc . 95 - 2 (Ex . A) and 95 - 3 (Ex . B)

i s to remain under seal under Selected Parties view i ng level .


So ordered .

Dated :    New York , New York
           February 12 , 2021

                                              LOUIS L . STANTON
                                                  U. S . D. J .




                                    - 2-
